Citation Nr: 1506262	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as bipolar disorder and depression), to include as due to Project SHAD and herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia (previously claimed as joint pain), to include as due to Project SHAD and herbicide exposure.

3.  Entitlement to service connection for irritable bowel syndrome, to include as due to Project SHAD and herbicide exposure.

4.  Entitlement to service connection for migraine headaches, to include as due to Project SHAD and herbicide exposure.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to Project SHAD and herbicide exposure.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from October 1967 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran filed a Notice of Disagreement (NOD) in March 2011.  The RO issued a Statement of the Case (SOC) in September 2012.  In October 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In July 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2012 SOC, additional medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in July 2013.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

At his July 2013 Board hearing, the Veteran reported VA treatment for the disorders currently on appeal since the 1980s at various VA Medical Center (VAMC) facilities.  Some of these treatment records are currently in the claims file, but some of the identified VA treatment records are not in the claims file.  In this regard, the Board notes that the claims file does contain VA treatment records from the North Texas VAMC facility.  However, the Veteran has specifically alleged treatment at the Dallas, Texas, and Houston, Texas, VAMC facilities, or another Texas VAMC facility.  The North Texas records do not indicate if they are specifically from the Dallas and Houston facilities; therefore, additional attempts to obtain these records must be made.  At his Board hearing, the Veteran wanted these VA treatment records to be obtained.  Thus, upon remand, all pertinent VA treatment records since these dates must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Alexandria, Louisiana, dated from 1980 to August 2005, and since June 2013.

Obtain all pertinent VA outpatient treatment records from the VAMC in Houston, Texas, dated since 1980 (with the exception of the already obtained records from May 2010 to May 2011).

Obtain all pertinent VA outpatient treatment records from the VAMC in Dallas, Texas, dated from 1980 to the present.

Obtain all pertinent VA outpatient treatment records from the Sam Rayburn Memorial Veteran Center in Bonham, Texas, dated since 1980 (with the exception of the already obtained records from September 2002 to October 2002 and April 2003).

Obtain all pertinent VA outpatient treatment records from the VAMC in Birmingham, Alabama, dated since 1980.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




